Citation Nr: 0935884	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  06-05 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability, to include plantar fasciitis and pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had Army active duty for training from March 7, 
1980 to July 2, 1980, and on Army active duty from February 
4, 1991 to June 30, 1991.  

This matter initially came before the Board of Veterans' 
Appeals (Board) from an February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  This decision denied the Veteran's 
application to reopen her previously denied claim of 
entitlement to service connection for pes planus (claimed as 
abnormal pronation) and plantar fasciitis.  

In October 2007, the Board found that new and material 
evidence had been received to reopen the previously denied 
claim, and remanded the claim so that additional development 
of the evidence could be conducted.  

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

As indicated, the claim of service connection now on appeal 
was remanded in October 2007.  Unfortunately, some of the 
ordered development remains to be unsatisfactorily completed.  
Accordingly, remand is mandatory.  Stegall v. West, 11 Vet. 
App. 268 (1998). 


In this regard, in the October 2007 remand, the RO was 
instructed to afford the Veteran a VA examination to 
determine the nature and likely etiology of the claimed 
bilateral foot disorder.  The examiner was requested to 
address this both in terms of a possible preexisting injury 
aggravated by service, as well as an incurrence theory.  

Regrettably, the July 2009 VA examination report is quite 
cursory.  The examiner rendered diagnoses of bilateral 
plantar fasciitis and Achilles tendinitis of the left heel.  
The examiner, who reviewed the claims file, found that there 
was "no pre-existing condition."  The examiner also found 
that it was more likely than not that the Veteran's condition 
and pain were "similar to those she had in the service in 
1991."  While this report tends to exclude the possibility 
of a preexisting foot disorder, it is entirely indefinite as 
to the question of a causal link due to incurrence.  
Corrective action, preferably by the VA examiner (if 
available) is needed, and a more definite opinion as to 
incurrence should be provided.

The Board also observes that the service treatment records 
appear to be incomplete.  The available service treatment 
records, for example, do not include an examination report 
which would have been undertaken in association with the 
Veteran's February 1991 Army enlistment.  Nor are examination 
reports on file concerning the Veteran's period of active 
duty for training, which was from March to July of 1980.  The 
Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that in cases where the 
veteran's service treatment records are unavailable, through 
no fault of the veteran, there is a "heightened duty" to 
assist the veteran in the development of the case.  See 
generally McCormick v. Gober, 14 Vet. App. 39, 45-49 (2000); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
The Board further observes that the RO has not attempted to 
verify that all of the Veteran's available service treatment 
records have been associated with her claims folder.  
Notably, a negative response from the National Personnel 
Records Center (NPRC) relating to a search for the Veteran's 
complete service treatment records is not of record.  The 
Board therefore finds that an additional attempt should be 
made to confirm that all available service treatment records 
pertaining to all of the Veteran's service periods are on 
file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the NPRC and 
attempt to obtain all available service 
treatment records not yet associated with 
the claims folder.  If there are no 
additional available service treatment 
records, that fact should be documented 
in the record on appeal.  

2.  Then, the Veteran's claims file 
should be returned to the VA examiner who 
conducted the July 2009 examination, or 
if necessary a different medical 
professional, to determine the nature and 
etiology of the claimed foot disorder.  
The Veteran's claims file must be made 
available to the examiner.  Based on a 
review of the claims file, the examiner 
is requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the diagnosed disorder 
is etiologically related to the Veteran's 
service periods from March 7 to July 2, 
1980, or from February 4 to June 30, 
1991.  A complete rationale should be 
given for all opinions and conclusions 
expressed in a typewritten report.

3.  After completion of the above 
development, and after ensuring that such 
development has been accomplished in 
accordance with the above instructions, 
the Veteran's claim should be 
readjudicated.  If the determination 
remains adverse to the Veteran, she and 
her representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

